Title: To Thomas Jefferson from William Pennock, 10 October 1807
From: Pennock, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Norfolk October 10h. 1807
                        
                        I am Honord with yours of 5. Inst. enclosing James Davidsons dft on our Cashier for five hundred Dollars
                            which as you observe takes up your last Acceptance which with that due in September is enclosd the one due in August was
                            sent to Mr. Barnes On all Occasions I shall be extreamly happy in rendering you Agreeable Services being with great
                            Respect Your Obt Servt.
                        
                            Wm Pennock
                            
                        
                        
                            I find Receipts were only given Mr. Barnes the three acceptances are enclosd—
                        
                    